DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDSs) submitted on 08/20/21 and 10/29/21 have been considered by the examiner.

Claim Objections
3.	Claims 1-20 are objected to because of the following informalities:  
Claim 1, line 2 the recited “a transmission media” should be “a transmission medium”.

Claim 2, line the recited “to circuitry of one” should be “to the circuitry of one” since it refers to the circuitry of line 6 of claim 1.

Dependent claims 3-7 are also objected since they depend on objected claims (1 and 2).

Claim 8, line 2 the recited “a transmission media” should be “a transmission medium”.

Claim 9, line 1, line 1 the recited “circuit is” should be “circuit”.



Dependent claims 10-14 are also objected since they depend on objected claim 8.

Claim 15, line 4 the recited “componentfor” should be “component for”.

Claim 17 should end with a “.”.

Dependent claims 16, 18-20 are also objected since they depend on objected claim 15.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
s 8, 10-11, 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hornbuckle et al. (U.S. 2009/0074407).
	With respect to claim 8, Hornbuckle et al. disclose: a plurality of lanes for combining data onto a transmission media (for example refer to the transmitter system of Fig. 2g where for example the plurality of lanes is shown as the lanes for  TXDATA[0]A and TXDATA[1]A staring at 221b, and are used for combining data via (222 and 224) into an optical transmission medium (not shown).  Fig. 2g comprises MUX/CMU 221 an embodiment of which is shown in Fig. 3 (3A and 3B) whose MUX is shown in Fig. 4, [0019], [0024], [0025]. Also [0087]-[0089] which describe the transmitter system of Fig. 2g in more detail, [0055]-[0056] described Fig. 3 in more detail and [0057], [0062]-[0063] describe in more detail the MUX of Fig. 4 used in the upper right portion of Fig. 3B (an amount of overlapping components are disclosed in Fig. 4 and the upper portion of Fig. 3B. Lines 1-6 of [0087] and the rest of [0087] disclose that Fig. 2g  performs similar operations to the system of Fig. 2A but the two CMU/MUX of Fig. 2A have been combined into one; a skew adjustment circuit configured to adjust skew between two of said plurality of lanes in a closed loop manner (Fig. 4, Fig. 2g or 2a, skew adjustment circuit comprises the control interface and variable delays which implement the skew adjustment of the two lanes (or control interface and adjustable delays of each pair of two lanes of Fig. 2a or 2g) as described in [0070] in particular lines 11-30, “by measuring a delay difference between two signals at the input of the modulator driver 203 and 204 and computing the amount of delay between the two signals at the CMU/MUX block 201 and 202 needed to compensate for the delay different”. Based on the above and the (skew adjustment)delay compensation being 

With respect to claim 10, Hornbuckle et al. disclose: wherein a skew detector is used to control the skew adjustment circuit and a common reset signal of the plurality of lanes (skew detector not shown but implicit based on what is described in lines 22-30 of [0070] Fig. 4, control of the skew adjustment circuit (411 or 412 or both 411 and 412) and common reset signal (comprises clocks out 411 and 412) it resets (corrects) the skew between the lanes).

With respect to claim 11, Hornbuckle et al. disclose: wherein the skew adjustment circuit is configured to introduce an intentional skew between two lanes (lines 11-25 of [0070] and lines 5-9 of [0062] as related to Fig. 4).

With respect to claim 13, Hornbuckle et al. disclose: wherein the skew adjustment circuit is configured to introduce intentional skews between multiple lanes (Fig. 2a or 2g, skew adjustment circuit introduces intentional skews pairwise using the pairs of  adjustable delays as shown, and described in detail in [0070]).

With respect to claim 14, Hornbuckle et al. disclose: wherein a skew detector is used to control the skew adjustment circuit causing it to adjust the start of a clock to one lane and assert a common reset signal of a plurality of lanes (Fig. 4, control of the skew .

7.	Claims 8, 10-11, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et. al. (U.S. 9,184,834)(reference cited in the 08/20/2021 IDS).
	With respect to claim 8, Zhang et al. disclose: a plurality of lanes for combining data onto a transmission media (Fig. 2, the two signal lanes out of amps 230 and 235 used for combining data via the interferometric structure 240) onto an implicit optical transmission medium (when data transmission takes place column 4, lines 50-54). Refer to column 4, lines 19, 23-33 optical transmitter is shown in Fig. 2, and 240 generates a combined output as described in at least the cited portions); a skew adjustment circuit configured to adjust skew between two of said plurality of lanes in a closed loop manner (Fig. 2, for example delays 212 and 214 correspond to the claimed skew adjustment circuit, also refer to Fig. 3, steps 380 and 382, column 11, lines 14-19, 43-64, also column 8, lines 15-31. Regarding the claimed closed loop manner refer to at least column 4, lines 46-50, 63-67, column 5 also refer to Fig. 7-8 which described in detail coarse and fine skew detection and correction).

With respect to claim 10, Zhang et al. disclose: wherein a skew detector (Fig. 3, block 380) is used to control the skew adjustment circuit (382 and control of skew adjustment circuit comprising 212, 214 via supply of the delay at least column 11, lines 13-18, 57-64) and a common reset signal of the plurality of lanes (the values of the 

With respect to claim 11, Zhang et al. disclose:
wherein the skew adjustment circuit is configured to introduce an intentional skew between two lanes (via the amount of delay supplied to 212, 214).

Claim 13 is rejected based on the rationale used to reject claim 11 above (the two lanes of Fig. 2 correspond to the claimed multiple lanes).


Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hornbuckle et al. (U.S. 2009/0074407) in view of Singh (U.S. 8,461,858).
	With respect to claim 1, Hornbuckle et al. disclose:
a plurality of lanes for combining data onto a transmission media (for example refer to the transmitter system of Fig. 2g where for example the plurality of lanes is shown as the lanes for  TXDATA[0]A and TXDATA[1]A staring at 221b, and are used for combining data via (222 and 224) into an optical transmission medium (not shown).  Fig. 2g comprises MUX/CMU 221 an embodiment of which is shown in Fig. 3 (3A and 3B) whose MUX is shown in Fig. 4, [0019], [0024], [0025]. Also [0087]-[0089] which describe the transmitter system of Fig. 2g in more detail, [0055]-[0056] described Fig. 3 in more detail and [0057], [0062]-[0063] describe in more detail the MUX of Fig. 4 used in the upper right portion of Fig. 3B (an amount of overlapping components are disclosed in Fig. 4 and the upper portion of Fig. 3B. Lines 1-6 of [0087] and the rest of [0087] disclose that Fig. 2g  performs similar operations to the system of Fig. 2A but the two CMU/MUX of Fig. 2A have been combined into one); a skew detector configured to detect skew among two of said plurality of lanes (now shown in Fig. 3B, 4 by its presence and function are implicit as described in [0070] in particular lines 11-20, 22-end which disclose how skew between the lanes is determined and used to determine and generate the delay values (Fig. 2a, 2g). In Fig. 4 the values of PHS_ADJ[1] and PHS_ADJ[0] correct for skew between TXDATAOUT[1] and TXDATAOUT[0] by delaying the lane signals using 401, 402 refer to [0062]) and a variable (phase) circuit controlled by said skew detector (Fig. 4, refer to one of 411 and 412 corresponding to the variable circuit), configured to (phase shift) the start of a clock signal to circuitry of 
	Hornbuckle et al. do not expressly disclose: variable delay circuit, delay (in Fig. 4). 
	Implementing clock phase shift, Singh discloses: variable delay circuit , delay (Fig. 3A and column 5, lines 28-35, disclose that an adjustable delay chain is configured “to provide any suitable phase shift (time delay) to clock signal CLK1”, where CLK1 is input to variable delay circuit 52).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention or one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that 411 (or 412) of Hornbuckle et al. is a variable delay circuit configured to delay (the start of a clock signal as claimed) because the clock phase shift it introduces corresponds to a clock time delay as disclosed by Singh column 5, lines 30-33).

With respect to claim 2, modified Hornbuckle et al. disclose: wherein the variable delay circuit (610) is configured to delay the clock signal to circuitry of one of said plurality of lanes such that the skew between the lanes is adjusted (Fig. 4 function of 411 or 412 as described in [0062] also Singh column 5, lines 30-33).

With respect to claim 9, Hornbuckle et al. disclose: wherein the skew adjustment circuit is comprises a variable (phase) delay circuit that the clock signal to the circuitry of a 
Hornbuckle et al. do not expressly disclose: variable delay circuit, delays (variable phase shift and clock phase shift are disclosed in Fig. 4).
	Implementing clock phase shift, Singh discloses: variable delay circuit , delay (Fig. 3A and column 5, lines 28-35, disclose that an adjustable delay chain is configured “to provide any suitable phase shift (time delay) to clock signal CLK1”, where CLK1 is input to variable delay circuit 52).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention or one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that 411 (or 412) of Hornbuckle et al. is a variable delay circuit configured to delay (the start of a clock signal as claimed) because the clock phase shift it introduces corresponds to a clock time delay as disclosed by Singh column 5, lines 30-33).

11.	Claims 15, 16, 19-20  are rejected under 35 U.S.C. 103 as being unpatentable over Hornbuckle et al. (U.S. 2009/0074407) in view of Hatayama et al. (U.S. 2001/0036005) and Singh (U.S. 8,461,858).
With respect to claim 15 Hornbuckle et al. disclose: a plurality of lanes for combining data onto an optical transmission (combiner) (for example refer to the transmitter system of Fig. 2g where for example the plurality of lanes is shown as the 
a skew adjustment component for each of the plurality of lanes (Fig. 4 shown as 411 and 412 and described in [0062]), configured to adjust skew of a respective lane responsive to an output of a skew detector (lines 5-end of [0062] skew detector not shown buts its presence and function are implicit as described in [0070] in particular lines 11-20, 22-end which disclose how skew between the lanes is measured and used to determine and generate the delay values (Fig. 2a, 2g). In Fig. 4 the values of PHS_ADJ[1] and PHS_ADJ[0] are used to correct for skew between TXDATAOUT[1] and TXDATAOUT[0] refer to [0062] by adjusting the delay of the lanes via 401, 402) wherein the skew detector is configured to detect skew among two adjacent lanes (0070] in particular lines 11-20, 22-end of [0070] which disclose how skew between the lanes is determined); and a variable circuit controlled by said skew detector, configured to the start of a clock signal to circuitry of one of said plurality of lanes (Fig. 4, refer to one of 411 and 412 corresponding to the variable circuit or both 411 and 412), 
Hornbuckle et al do not disclose: waveguide, variable delay circuit, delay.
	Implementing an optical amplifier, Hatayama et al. disclose: waveguide (optical amplifier comprises an optical waveguide, lines 1-6 of [0004]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the optical amplifier (Fig. 2g optical amplifier 228) of Hornbuckle et al. as taught by Hatayama et al. (optical amplifier includes an optical waveguide) as a matter of implementing the optical amplifier using a known and suitable optical amplifier.
	Modified Hornbuckle et al., Hatayama et al. do not disclose: variable delay circuit, delay.
Implementing clock phase shift, Singh discloses: variable delay circuit , delay (Fig. 3A and column 5, lines 28-35, disclose that an adjustable delay chain is configured “to provide any suitable phase shift (time delay) to clock signal CLK1”, where CLK1 is input to variable delay circuit 52).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention or one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that 411 (or 412) of Hornbuckle et al. is a variable delay circuit configured to delay (the start of a clock 
 
With respect to claim 16, modified Hornbuckle et al. disclose: wherein the variable delay circuit is configured to delay the clock signal to circuitry of one of said plurality of lanes such that the skew between the lanes is adjusted (Fig. 4 function of 411 or 412 as described in [0062] also Singh column 5, lines 30-33).

With respect to claim 19, modified Hornbuckle et al. disclose: wherein the skew detector is configured to control a common reset signal for resetting the plurality of lanes and to assert said common reset signal if an unintended skew is detected between any pair of lanes (the adjusted clocks out of 411, 412 correspond to the claimed common reset signal and is asserted if an unintended skew is detected between the lanes of TXDATAOUT[1] and TXDATAOUT[0] refer to lines 11-30 of [0070] also [0062]).

With respect to claim 20, modified Hornbuckle et al. disclose: wherein the skew detector is used to control the skew adjustment circuit and a common reset signal of the plurality of lanes (Fig. 4, control of the skew adjustment circuit (411 or 412 or both 411 and 412) and common reset signal (comprises clocks out 411 and 412) it resets (corrects) the skew between the lanes).

3 is rejected under 35 U.S.C. 103 as being unpatentable over Hornbuckle et al. (U.S. 2009/0074407) in view of Singh (U.S. 8,461,858) and further in view of Zhang et al. (U.S. 9,184,834).
	With respect to claim 3, modified Hornbuckle et al .disclose: further comprising a generator configured to supply patterns to said plurality of lanes to be used to detect said skew among two of said plurality of lanes (Fig. 2g or 2a, refer to the skew measurement described in lines 22-30 of [0070] using the disclosed “two signals at the input of the modulator driver 203 and 204 after crossing the interface between the CMU/MUX block 201 and 202…” The source of “two signals” corresponds to a generator).
Modified Hornbuckle et al, Singh do not disclose: a test pattern generator configured to supply test patterns.
In the field of detecting and compensation for skew, Zhang et al. disclose: a test pattern generator configured to supply test patterns (Fig. 2, 210 digital pattern generator, column 4, lines 63-67,  calibration signals transmitted during calibration configuration (mode), column 5, lines 19-51 for a more detailed description of the digital training signals and their possible forms).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hornbuckle et al based on the teachings of Zhang et al. and use a test pattern generator to send identical training signals (or patterns of bits) in a calibration configuration (mode) to measure the skew of lines 23-30 of [0070] during a dedicated calibration configuration (as taught by Zhang et al.) and using identical training signals.
s 4-5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hornbuckle et al. (U.S. 2009/0074407) in view of Singh (U.S. 8,461,858), Zhang et al. (U.S. 9,184,834) and further in view of McDonald et al. (U.S. 2006/0072922).
	With respect to claim 4, modified Hornbuckle et al. disclose: wherein said test patterns comprise at least two test patterns (identical test patterns for the two signals supplied to 222 (or 203)).
Modified Hornbuckle et al., Singh, Zhang et al. do not disclose: based on different numbers of symbols.
	In the field of performing calibration using symbols, McDonald et al. disclose: based on different numbers of symbols ([0013] for example one test pattern comprise the three calibration symbols and another test pattern comprise a different number of calibration symbols as disclosed).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hornbuckle et al. based on McDonald et al. and use three symbols as the identical test patterns into 222 (or 203) or any number of (calibration) symbols when performing the skew measurement since according to McDonald it is known and suitable to use three or any number of symbols to perform calibration ([0013] of McDonald et al.).

With respect to claim 5, modified Hornbuckle et al. disclose: wherein the at least two test patterns comprise different numbers of symbols (for example the at least two test patterns comprise three symbols and comprise (for another set of the two test patterns) comprise another number of symbols).


With respect to claim 7, modified Hornbuckle et al. disclose: wherein a skew detector is used to control a common reset signal for resetting the plurality of lanes (skew detector not shown but implicit based on what is described in lines 22-30 of [0070] Fig. 4, control of the skew adjustment circuit (411 or 412 or both 411 and 412) and common reset signal (comprises clocks out 411 and 412) it resets (corrects) the skew between the lanes) and to assert said common reset signal if an unintended skew is detected between any pair of lanes (unintended skew measured as described in lines 22-30 of [0070]).

14.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hornbuckle et al. (U.S. 2009/0074407) in view of Hatayama et al. (U.S. 2001/0036005), Singh (U.S. 8,461,858) and further in view of Zhang et al. (U.S. 9,184,834).
	With respect to claim 17, modified Hornbuckle et al .disclose: further comprising a generator configured to supply patterns to said plurality of lanes to be used to detect 
Modified Hornbuckle et al, Hatayama et al, Singh do not disclose: a test pattern generator configured to supply test patterns.
In the field of detecting and compensation for skew, Zhang et al. disclose: a test pattern generator configured to supply test patterns (Fig. 2, 210 digital pattern generator, column 4, lines 63-67,  calibration signals transmitted during calibration configuration (mode), column 5, lines 19-51 for a more detailed description of the digital training signals and their possible forms).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hornbuckle et al based on the teachings of Zhang et al. and use a test pattern generator to send identical training signals (or patterns of bits) in a calibration configuration (mode) to measure the skew of lines 23-30 of [0070] during a dedicated calibration configuration (as taught by Zhang et al.) and using identical training signals.

15.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hornbuckle et al. (U.S. 2009/0074407) in view of Hatayama et al. (U.S. 2001/0036005), Singh (U.S. 8,461,858), Zhang et al. (U.S. 9,184,834) and further in view of McDonald et al. (U.S. 2006/0072922).
With respect to claim 8, modified Hornbuckle et al. disclose: wherein said test patterns comprise at least two test patterns (identical test patterns for the two signals supplied to 222 (or 203)).
Modified Hornbuckle et al., Hatayama et al., Singh, Zhang et al. do not disclose: based on different numbers of symbols.
	In the field of performing calibration using symbols, McDonald et al. disclose: based on different numbers of symbols ([0013] for example one test pattern comprise the three calibration symbols and another test pattern comprise a different number of calibration symbols as disclosed).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hornbuckle et al. based on McDonald et al. and use three symbols as the identical test patterns into 222 (or 203) or any number of (calibration) symbols when performing the skew measurement since according to McDonald it is known and suitable to use three or any number of symbols to perform calibration ([0013] of McDonald et al.).

16.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hornbuckle et al. (U.S. 2009/0074407) in view of Hwang et al. (U.S. 2016/0180898).
	With respect to claim 12, Hornbuckle et al. do not disclose: wherein the skew between more than two lanes are adjusted relative to each other adjusting the skew between all lanes, one pair at a time (refer to Fig. 2g, 2a  where skew compensation is performed for each pair of TXDATA[0, 1]A and TXDATA[0, 1]B and shown in in Fig. 4).
	Hornbuckle do not expressly disclose: by sequentially.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the skew adjustment of the pairs of  Hornbuckle et al. sequentially as a matter of choosing a specific and suitable implementation (sequential or parallel) of the pairwise skew compensation of Hornbuckle et al. 

Allowable Subject Matter
17.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information 
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507. The examiner can normally be reached M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        02/14/2022